Electronically Filed
                                                        Supreme Court
                                                        SCWC-11-0000618
                                                        10-JAN-2012
                                                        08:55 AM



                       NO. SCWC-11-0000618

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        DONNA C. EDWARDS, Respondent/Plaintiff-Appellee,

                               vs.

       GLENN K. MIZUKAMI, Petitioner/Defendant-Appellant,

                               and

          AMERIQUEST MORTGAGE CO., et al., Defendants.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
          (ICA NO. CAAP-11-0000618; CIV. NO. 10-1-2441)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
       (By: Nakayama, Acting C.J., Acoba, and Duffy, JJ.,
  Circuit Judge Border, in place of Recktenwald, C.J., recused,
 and Circuit Judge Garibaldi, in place of McKenna, J., recused)

          Petitioner/defendant-appellant Glenn K. Mizukami's

application for writ of certiorari, filed on December 8, 2011, is

hereby rejected.

          DATED: Honolulu, Hawai#i, January 10, 2012.

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ James E. Duffy, Jr.

                              /s/ Patrick W. Border

                              /s/ Colette Y. Garibaldi